Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 9, 13, 21, 26, 28 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narasimha et al. (US 2022/0086786).
For claim 1, Narasimha teaches: An apparatus for wireless communications at a user equipment (UE), comprising: a processor; and memory coupled to the processor (see at least fig. 3, UE and BS may comprise processor/memory for communications), the processor and memory configured to:
receive, from a base station, a system information message comprising a timing offset value (see at least 0214, UE may receive timing advance value in system information message); and
transmit, to the base station, a random access preamble message according to a transmission timing for the random access preamble message, the transmission timing for the random access preamble message based at least in part on the timing offset value (see at least 0214, UE may apply corrected timing advance value to uplink preamble transmission).
For claim 9, Narasimha teaches claim 1, Narasimha further teaches: wherein the processor and memory are further configured to: determine a system timing for the base station, the transmission timing for the random access preamble message being further based at least in part on the system timing (see at least 0232, UE may receive indication of subframe for RA occasion to be modified by timing advance, comprising a determined transmission/system timing onto which TA is applied).
For claim 13, Narasimha teaches: An apparatus for wireless communications at a base station, comprising: a processor; and memory coupled to the processor (see at least fig. 3, UE and BS may comprise processor/memory for communications), the processor and memory configured to:
transmit, to a user equipment (UE), a system information message comprising a timing offset value (see at least 0214, UE may receive timing advance value in system information message); and
receive, from the UE, a random access preamble message based at least in part on the timing offset value (see at least 0214, UE may apply corrected timing advance value to uplink preamble transmission).
For claim 21, Narasimha teaches: An apparatus for wireless communications at a user equipment (UE), comprising: a processor; and memory coupled to the processor (see at least fig. 3, UE and BS may comprise processor/memory for communications), the processor and memory configured to:
determine a timing offset value based at least in part on a configured value for random access preamble transmission (see at least 0214, UE may receive timing advance value (configured value) in system information message; UE may apply correction to the timing advance value to determine a corrected timing advance value (timing offset)); and
transmit, to a base station, a random access preamble message according to a transmission timing for the random access preamble message, the transmission timing for the random access preamble message based at least in part on the timing offset value (see at least 0214, UE may apply corrected timing advance value to uplink preamble transmission).
For claim 26, Narasimha teaches claim 21, Narasimha further teaches: wherein the processor and memory are further configured to: receive a configuration message indicating the configured value for random access preamble transmission (see at least 0214, UE may receive timing advance value in system information (configuration) message).
For claim 28, Narasimha teaches: An apparatus for wireless communications at a user equipment (UE), comprising: a processor; and memory coupled to the processor (see at least fig. 3, UE and BS may comprise processor/memory for communications), the processor and memory configured to:
receive, from a base station, a message comprising a timing advance value for random access preamble transmission (see at least 0214, UE may receive timing advance value in system information message);
subtract a timing offset value from the timing advance value to obtain a modified timing advance value (see at least 0214, UE may apply correction (comprising an offset) to the timing advance value); and
transmit, to the base station, a random access preamble message according to a transmission timing for the random access preamble message, the transmission timing for the random access preamble message based at least in part on the modified timing advance value (see at least 0214, UE may apply corrected timing advance value to uplink preamble transmission).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2, 3, 4, 27 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Speidel et al. (US 2018/0254825).
For claim 2, Narasimha teaches claim 1, but not explicitly: wherein the processor and memory are further configured to: estimate a propagation delay between the UE and the base station, the transmission timing for the random access preamble message being further based at least in part on the estimated propagation delay.  Speidel from an analogous art teaches (see at least 0042, MS may subtract a propagation delay from its clock corresponding to distance from BTS and send transmission earlier by the difference).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Speidel to the system of claim 1, so UE determines and subtracts propagation delay from a transmission timing, as suggested by Speidel.  The motivation would have been to enhance transmissions by adjusting for signal propagation delay based on distance (Speidel 0042).
For claim 3, Narasimha, Speidel teaches claim 2, Speidel further teaches: wherein the processor and memory are further configured to: determine a first timing value corresponding to a slot boundary of a slot for transmitting the random access preamble message; subtract, from the first timing value, the estimated propagation delay to obtain a second timing value; and add, to the second timing value, the timing offset value to obtain the transmission timing for the random access preamble message (see at least 0042, MS may subtract a propagation delay from its clock corresponding to distance from BTS and send transmission earlier than scheduled timeslot by the difference).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Speidel to the system of claim 2, so UE determines and subtracts propagation delay from a timeslot/boundary (first timing value) and adjusts the timing advance of claim 1 by this delayed time (second timing value), as suggested by Speidel.  The motivation would have been to enhance transmissions by adjusting for signal propagation delay based on distance (Speidel 0042).
For claim 4, Narasimha, Speidel teaches claim 3, Narasimha further teaches: wherein the transmission timing for the random access preamble message precedes the first timing value corresponding to the slot boundary of the slot for transmitting the random access preamble message (see at least 0232, timing advance comprises a transmission timing earlier than scheduled subframe/timeslot).
For claim 27, Narasimha teaches claim 21, Narasimha further teaches: …determine a system timing for the base station, the transmission timing for the random access preamble message being further based at least in part on…or the system timing (see at least 0232, UE may receive indication of subframe for RA occasion to be modified by timing advance, comprising a determined transmission/system timing onto which TA is applied) but not explicitly: wherein the processor and memory are further configured to: estimate a propagation delay between the UE and the base station…transmission timing for the random access preamble message being further based at least in part on the estimated propagation delay…or both.  Speidel from an analogous art teaches (see at least 0042, MS may subtract a propagation delay from its clock corresponding to distance from BTS and send transmission earlier by the difference).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Speidel to the system of claim 21, so UE determines and subtracts propagation delay from transmission timing, thus may be based on system timing (taught by Narasimha) and/or propagation delay, as suggested by Speidel.  The motivation would have been to enhance transmissions by adjusting for signal propagation delay based on distance (Speidel 0042).

Claim 5, 7, 8, 12, 22 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Mahalingam et al. (US 2021/0029658).
For claim 5, Narasimha teaches claim 1, but not explicitly: wherein the processor and memory are further configured to: receive, from the base station and in response to the random access preamble message, a random access response message comprising a timing advance value, the timing advance value based at least in part on the transmission timing for the random access preamble message; modify the timing advance value based at least in part on the timing offset value; and transmit, to the base station, a subsequent message according to the modified timing advance value.  Mahalingam from an analogous art teaches (see at least 0165, Abstract and fig. 3, a RAR (msg2) may be received comprising a TA value, which may be combined with timing offset used to transmit PRACH (msg1) for further transmissions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalingam to the system of claim 1, so UE receives a RAR in response to preamble with further TA value, and modifies/combines the preamble TA with RAR TA for further transmission e.g. msg3, as suggested by Mahalingam.  The motivation would have been to enhance transmissions by further fine tuning timing with RAR TA (Mahalingam 0165).
For claim 7, Narasimha, Mahalingam teaches claim 5, Mahalingam further teaches: wherein, to modify the timing advance value, the processor and memory are configured to: subtract the timing offset value from the timing advance value to obtain the modified timing advance value (see at least 0165, Abstract and fig. 3, RAR TA value may be combined with timing offset used to transmit PRACH (msg1) for further transmissions, thus a given RAR TA may either increase (add to) or decrease (subtract from) the PRACH offset, or vice versa).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalingam to the system of claim 5, so UE combines the previous TA with RAR TA e.g. by one TA increasing or decreasing the other TA, as suggested by Mahalingam.  The motivation would have been to enhance transmissions by further fine tuning timing with RAR TA (Mahalingam 0165).
For claim 8, Narasimha, Mahalingam teaches claim 5, Mahalingam further teaches: wherein the random access response message comprises a random access message two (Msg2) for a four-step random access procedure or a random access message B (MsgB) for a two-step random access procedure (see at least 0165, Abstract and fig. 3, RAR may be msg2 in 4-step RACH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalingam to the system of claim 5, so RAR is a msg2 in 4-step RACH, as suggested by Mahalingam.  The motivation would have been to enhance transmissions by adapting the system to a well known RA procedure.
For claim 12, Narasimha teaches claim 1, but not explicitly: wherein the random access preamble message comprises a random access message one (Msg1) for a four-step random access procedure or a random access message A (MsgA) for a two-step random access procedure.  Mahalingam from an analogous art teaches (see at least 0165, Abstract and fig. 3, preamble may be msg1 in 4-step RACH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalingam to the system of claim 1, so preamble is a msg1 in 4-step RACH, as suggested by Mahalingam.  The motivation would have been to enhance transmissions by adapting the system to a well known RA procedure.
For claim 22, Narasimha teaches claim 21, but not explicitly: wherein the processor and memory are further configured to: receive, from the base station and in response to the random access preamble message, a random access response message comprising a timing advance value, the timing advance value based at least in part on the transmission timing for the random access preamble message; modify the timing advance value based at least in part on the timing offset value; and transmit, to the base station, a subsequent message according to the modified timing advance value.  Mahalingam from an analogous art teaches (see at least 0165, Abstract and fig. 3, a RAR (msg2) may be received comprising a TA value, which may be combined with timing offset used to transmit PRACH (msg1) for further transmissions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalingam to the system of claim 21, so UE receives a RAR in response to preamble with further TA value, and modifies/combines the preamble TA with RAR TA for further transmission e.g. msg3, as suggested by Mahalingam.  The motivation would have been to enhance transmissions by further fine tuning timing with RAR TA (Mahalingam 0165).

Claim 10, 19, 25 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Earnshaw et al. (US 2014/0044108).
For claim 10, Narasimha teaches claim 1, Narasimha further teaches performing RA procedures (see at least 0046, US may perform random access whenever recovering lost connection) but not explicitly: the system information message comprising a first system information message, the timing offset value comprising a first timing offset value, the random access preamble message comprising a first random access preamble message, and the processor and memory further configured to: receive, from the base station, a second system information message comprising a second timing offset value different from the first timing offset value; trigger a random access procedure with the base station; and transmit, to the base station, a second random access preamble message for the triggered random access procedure based at least in part on the second timing offset value.  Earnshaw from an analogous art teaches (see at least 0033, eNB may regularly determine and signal updated TA values to UEs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Earnshaw to the system of claim 1, so UE regularly receives updated TA from the BS e.g. second timing offset, and performs a given second RA procedure using the second timing offset, as suggested by Earnshaw.  The motivation would have been to enhance transmissions by regularly recalculating and applying appropriate TA value to uplink transmissions (Earnshaw 0033).
For claim 19, Narasimha teaches claim 13, but not explicitly: the system information message comprising a first system information message and the processor and memory further configured to: update the timing offset value; and transmit, to the UE, a second system information message comprising the updated timing offset value.  Earnshaw from an analogous art teaches (see at least 0033, eNB may regularly determine and signal updated TA values to UEs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Earnshaw to the system of claim 13, so UE regularly receives updated TA from the BS e.g. second timing offset, as suggested by Earnshaw.  The motivation would have been to enhance transmissions by regularly recalculating and applying appropriate TA value to uplink transmissions (Earnshaw 0033).
For claim 25, Narasimha teaches claim 21, but not explicitly: wherein the configured value for random access preamble transmission is pre-configured at the UE.  Earnshaw from an analogous art teaches (see at least 0033, eNB may regularly determine and signal updated TA values to UEs, thus TA value at a given time may be previously sent (preconfigured)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Earnshaw to the system of claim 21, so UE regularly receives updated TA from the BS, comprising preconfigured TA value, as suggested by Earnshaw.  The motivation would have been to enhance transmissions by regularly recalculating and applying appropriate TA value to uplink transmissions (Earnshaw 0033).

Claim 11, 20 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Su et al. (US 2012/0294173).
For claim 11, Narasimha teaches claim 1, but not explicitly: wherein the system information message comprises a system information block type one comprising a field indicating the timing offset value.  Su from an analogous art teaches (see at least 0049, SIB1 may carry TA information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Su to the system of claim 1, so UE receives TA value in SIB1, as suggested by Su.  The motivation would have been to enhance transmissions by adapting a well known SIB to carry TA information.
For claim 20, Narasimha teaches claim 13, Narasimha further teaches: wherein the system information message is transmitted to a plurality of UEs comprising the UE (see at least 0214, UE may receive timing advance value in broadcast system information; 0205 and fig. 1, multiple UEs may receive TA value) but not explicitly: and the system information message comprises a system information block type one comprising a field indicating the timing offset value.  Su from an analogous art teaches (see at least 0049, SIB1 may carry TA information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Su to the system of claim 13, so UE receives TA value in SIB1, as suggested by Su.  The motivation would have been to enhance transmissions by adapting a well known SIB to carry TA information.

Claim 14, 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Takano (US 2013/0203455).
For claim 14, Narasimha teaches claim 13, but not explicitly: wherein the processor and memory are further configured to: determine a timing advance value based at least in part on a reception time for receiving the random access preamble message.  Takano from an analogous art teaches (see at least 0116-0117, BS may calculate TA based on reception timing of preamble).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Takano to the system of claim 13, so BS calculates a TA value using preamble reception timing, as suggested by Takano.  The motivation would have been to enhance transmissions by adapting well known RA procedure to determine and apply TA for timing adjustment (Takano 0116).
For claim 15, Narasimha, Takano teaches claim 14, Takano further teaches: wherein the processor and memory are further configured to: transmit, to the UE and in response to the random access preamble message, a random access response message comprising the timing advance value, the random access response message comprising a random access message two (Msg2) for a four-step random access procedure or a random access message B (MsgB) for a two-step random access procedure (see at least 0116-0117, RAR may contain calculated TA; fig. 7, RAR may be msg2 in 4-step RACH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Takano to the system of claim 14, so RAR is sent containing the TA value and is a msg2 in 4-step RACH, as suggested by Takano.  The motivation would have been to enhance transmissions by adapting well known RA procedure to determine and apply TA for timing adjustment (Takano 0116).
For claim 17, Narasimha, Takano teaches claim 14, Narasimha further teaches: wherein the reception time for receiving the random access preamble message is based at least in part on the timing offset value, an estimated propagation delay between the UE and the base station, an estimated system timing, or a combination thereof (see at least 0214, UE may apply corrected timing advance value to uplink preamble transmission, thus timing offset at least partly affects preamble transmission/reception timing).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Takano (US 2013/0203455) in view of Zeng et al. (US 2020/0137668).
For claim 18, Narasimha, Takano teaches claim 14, but not explicitly: wherein the reception time for receiving the random access preamble message is subsequent to a slot boundary of a slot for receiving the random access preamble message.  Zeng from an analogous art teaches (see at least 0118, preamble may be received later (subsequent) than expected arrival time for calculating TA).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zeng to the system of claim 14, so the preamble is received later (subsequent) to an expected reception timeslot/boundary, as suggested by Zeng.  The motivation would have been to enhance transmissions by applying TA to compensate for signal delay (Takano 0116).

Claim 29, 30 rejected under 35 U.S.C. 103 as being unpatentable over Narasimha et al. (US 2022/0086786) in view of Harjula et al. (US 2018/0042052).
For claim 29, Narasimha teaches claim 28, but not explicitly: wherein the modified timing advance value is less than zero based at least in part on the subtracting.  Harjula from an analogous art teaches (see at least 0066, timing advance value may be illustrated as negative and/or positive representing delaying and/or advancing transmission timing respectively).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harjula to the system of claim 28, so the corrected TA may be set as a negative (less than 0, delaying) and/or positive (greater than 0, advancing) value, as suggested by Harjula.  The motivation would have been to enhance transmissions by adapting a range of possible TA values to represent either delay or advance of transmission timing (Harjula 0066).
For claim 30, Narasimha teaches claim 28, but not explicitly: wherein the modified timing advance value is greater than or equal to zero.  Harjula from an analogous art teaches (see at least 0066, timing advance value may be illustrated as negative and/or positive representing delaying and/or advancing transmission timing respectively).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harjula to the system of claim 28, so the corrected TA may be set as a negative (less than 0, delaying) and/or positive (greater than 0, advancing) value, as suggested by Harjula.  The motivation would have been to enhance transmissions by adapting a range of possible TA values to represent either delay or advance of the transmission timing (Harjula 0066).
Allowable Subject Matter
Claim 6, 16, 23, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 6, 23 the prior art fails to teach/suggest: wherein the processor and memory are further configured to: set the timing offset value to zero based at least in part on receiving the random access response message comprising the timing advance value, the subsequent message being transmitted based at least in part on the timing offset value being set to zero.  The closest prior art Mahalingam et al. (US 2021/0029658) discloses combining fine and coarse TA values via RAR (0165) but not the limitations of claim 6.
For claim 16 the prior art fails to teach/suggest: wherein the processor and memory are further configured to: receive, from the UE, a subsequent message based at least in part on the timing advance value and the timing offset value; determine an updated timing advance value based at least in part on a reception time for receiving the subsequent message; and transmit, to the UE, an indication of the updated timing advance value.  The closest prior art Mahalingam et al. (US 2021/0029658) discloses combining fine and coarse TA values via RAR (0165) but not the limitations of claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prateek et al. (US 2013/0039314) discloses enhanced random access mechanism in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467